Luke, J.
The evidence is circumstantial, depending entirely upon “recent possession” of the hogs alleged to have been stolen. The defendant stated to the jury that he purchased and paid for the hogs, and substantiated his defense by the testimony of several witnesses. A careful reading of the brief of evidence satisfies this court that the evidence fails to exclude every reasonable hypothesis save that of the guilt of the accused.
*760Decided February 17, 1932.
O’Neal & O’Neal, for plaintiff in error.
Robert B. Short, solicitor-general, contra.
Therefore, the judgment overruling the motion for a new trial is reversed upon the general grounds.

Judgment reversed.


Broyles, G. J., concurs. Blood-worth, J., absent on account of illness.